Case 1:20-cv-00541-DCJ-JPM Document 1-2 Filed 04/30/20 Page 1 of 10 PageID #: 42




        Plaintiff's Exhibit B Page 1 of 10
Case 1:20-cv-00541-DCJ-JPM Document 1-2 Filed 04/30/20 Page 2 of 10 PageID #: 43




        Plaintiff's Exhibit B Page 2 of 10
Case 1:20-cv-00541-DCJ-JPM Document 1-2 Filed 04/30/20 Page 3 of 10 PageID #: 44




        Plaintiff's Exhibit B Page 3 of 10
Case 1:20-cv-00541-DCJ-JPM Document 1-2 Filed 04/30/20 Page 4 of 10 PageID #: 45




        Plaintiff's Exhibit B Page 4 of 10
Case 1:20-cv-00541-DCJ-JPM Document 1-2 Filed 04/30/20 Page 5 of 10 PageID #: 46




        Plaintiff's Exhibit B Page 5 of 10
Case 1:20-cv-00541-DCJ-JPM Document 1-2 Filed 04/30/20 Page 6 of 10 PageID #: 47




        Plaintiff's Exhibit B Page 6 of 10
Case 1:20-cv-00541-DCJ-JPM Document 1-2 Filed 04/30/20 Page 7 of 10 PageID #: 48




        Plaintiff's Exhibit B Page 7 of 10
Case 1:20-cv-00541-DCJ-JPM Document 1-2 Filed 04/30/20 Page 8 of 10 PageID #: 49




        Plaintiff's Exhibit B Page 8 of 10
Case 1:20-cv-00541-DCJ-JPM Document 1-2 Filed 04/30/20 Page 9 of 10 PageID #: 50




        Plaintiff's Exhibit B Page 9 of 10
Case 1:20-cv-00541-DCJ-JPM Document 1-2 Filed 04/30/20 Page 10 of 10 PageID #: 51




        Plaintiff's Exhibit B Page 10 of 10
